    Case 3:20-mj-07193-MAB Document 1 Filed 10/08/20 Page 1 of 4 Page ID #1


                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                       )
                                                )
Plaintiff,                                      )
                                                )
                  vs.                           )                      20-MJ-7193-MAB
                                                        CRIMINAL NO. _____________________
                                                )
XAVIER D. WILLIAMS,                             )       Title 18 United States Code
                                                )       Sections 922(g)(1)
Defendant.                                      )
                                                )


                                       CRIMINAL COMPLAINT

         I, Matt Inlow, Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

 Explosives (ATF), the undersigned complainant, being duly sworn, state the following is true and

 correct to the best of my knowledge and belief:

                                               COUNT 1
                                    Felon in Possession of a Firearm

             On or about October 7, 2020, in Madison County, within the Southern District of Illinois,

                                        XAVIER D. WILLIAMS,

defendant herein, knowing that he had been convicted of a crime punishable by imprisonment for a

term exceeding one year, namely: Felon in Possession of a Firearm (18 U.S.C. 922), on or about

April 10, 2018, in Case No. 17-CR-30146-NJR, in the Southern Judicial District of Illinois, did

knowingly possess firearms, to wit: a Norinco, 7.62X39 Rifle bearing Serial Number 24008079,

said firearm having been shipped and transported in interstate commerce, in violation of Title 18,

United States Code, Section 922(g)(1).


                                              AFFIDAVIT

         Your affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

 Explosives (ATF) currently assigned to the Fairview Heights, Illinois Field Office and has been so

 employed since September 2001. Your affiant was previous employed as a United States Secret
  Case 3:20-mj-07193-MAB Document 1 Filed 10/08/20 Page 2 of 4 Page ID #2

Service Uniformed Division Police Officer from November of 2000 through September of 2001.

Your affiant is responsible for investigating violations of federal firearms laws, including Title 18

U.S.C. Section 922(g)(1), making it unlawful for any person who has knowingly been convicted

of a crime punishable by more than one year in prison to possess a firearm, which affects or is

transported in interstate commerce.

       The statements contained in this affidavit are based on the investigation of your Affiant, as

well as information derived from reports and interviews of the law enforcement officers and

witnesses named herein. In support of this Complaint, your Affiant states as follows:

   1. On October 7, 2020, I was working along with the United States Marshals Fugitive Task

   Force to execute arrest warrants and probation warrants. Specifically, the United States

   Marshals Fugitive Task Force was assisting the Madison, Illinois Police Department in

   locating a passenger that fled on foot from a traffic stop in which a firearm recovered.

   2. On October 7, 2020, Madison, Illinois Police Department conducted a traffic stop on a

   Red Chrysler 300 for speeding in the 1500 block of State Street, in Madison, Illinois, within

   the Southern District of Illinois. The driver of the vehicle could not provide a license or

   state issued identification nor could he provide valid insurance for the vehicle. The driver

   identified himself as Khari A. Jackson. Initially, the passenger identified himself as “Cory

   Harding”. The Madison, Illinois Police Department attempted to identify the individuals

   impounded the vehicle. During the Madison, Illinois Police investigation, the passenger who

   had identified himself as “Cory Harding,” fled from the traffic stop on foot. During the

   inventory search of the vehicle, law enforcement recovered a firearm inside the vehicle. This

   firearm was identified as a Norinco, 7.62X39 Rifle bearing Serial Number 24008079, which

   was manufactured in China.

   3.Members of the United States Marshals Service Great Lakes Regional Fugitive Task

   Force, along with their K9, arrived at the traffic stop based upon request for assistance and

   began searching the area for the subject who fled. The K9 tracked a scent to an abandoned
Case 3:20-mj-07193-MAB Document 1 Filed 10/08/20 Page 3 of 4 Page ID #3

house. Law Enforcement located Xavier D. WILLIAMS hiding under a blanket and down in

the rubbish of the basement.

4.JACKSON was interviewed by Law Enforcement and informed Agents that he had

spent the night at the same residence of WILLIAMS and stated that WILLIAMS was his real

cousin. JACKSON stated that on the night of October 6, 2020, he had looked at the firearm and

that his fingerprints and his DNA would be on the firearm. JACKSON identified a picture

of the firearm. JACKSON stated that the firearm was at the residence before KHarrived DW the

residence. JACKSON stated that when he and WILLIAMS got ready to

leave the residence on the morning of October 7, 2020, that WILLIAMS told JACKSON

to grab the firearm and place it in the car. JACKSON stated that he was driving the car

and had given the firearm to WILLIAMS who had the firearm between his leg and the

center console on the passenger side when Law Enforcement stopped the vehicle.

5. WILLIAMS was interviewed by Law Enforcement and informed Agents that he had

obtained the firearm approximately two to three weeks ago, shortly after his friend was

killed. WILLIAMS stated that he had placed the firearm in the trunk of the vehicle and

that the firearm had been in the vehicle ever since he had obtained it. WILLIAMS stated

that the firearm was loaded and that he had shown the firearm to JACKSON

approximately two weeks ago. WILLIAMS stated that the car belonged to his girlfriend.

WILLIAMS stated that he was given the firearm from an individual that he did not want

to name and that he did not pay anything for the firearm. WILLIAMS also informed

Agents that he knew he was a convicted felon both in the State of Illinois and in Federal

Court. WILLIAMS stated that he thought there was an arrest warrant for him and that

was why he provided a false name and then fled from the traffic stop.

6. WILLIAMS was previously convicted of a felony punishable by imprisonment for a

term exceeding one year, being Felon in Possession of a Firearm (18 U.S.C. 922(g)), on

or about April 10, 2018, in Case No. 17-CR-30146-NJR.
   Case 3:20-mj-07193-MAB Document 1 Filed 10/08/20 Page 4 of 4 Page ID #4

        FURTHER YOUR AFFIANT SAYETH NAUGHT.

                                              Matthew R. Inlow Digitally signed by Matthew R. Inlow
                                                               Date: 2020.10.07 21:34:18 -05'00'


                                             Matthew R. Inlow
                                             Special Agent, Bureau of Alcohol, Tobacco,
                                             Firearms and Explosives




                                            STEVEN D. WEINHOEFT
                                            United States Attorney


                                            ___________________________________
                                              ____________
                                            Alexandria M. Burns
                                              exandria M   Bu
                                            Assistant United States Attorney


State of Illinois             )
                              )    SS.
County of St. Clair           )

        Sworn on the ___th
                      8    day of October 2020, within the Southern District of Illinois.



                                             Honorable Mark A. Beatty
                                             United States Magistrate Judge
